UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-7660


ANTHONY BERNARD PAGE,

                Petitioner – Appellant,

          v.

GENE M. JOHNSON,

                Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:10-cv-00719-JCC-JFA)


Submitted:   March 3, 2011                 Decided:   March 18, 2011


Before WILKINSON and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Anthony Bernard Page, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony    Bernard   Page        seeks    to   appeal    the    district

court’s    order   denying    relief   on     his     28   U.S.C.   § 2254    (2006)

petition.     In his petition, Page raised claims related to his

1989 conviction for eight counts of robbery as well as claims

related to the subsequent revocation of a suspended sentence

received for one of those robbery convictions.                       The district

court dismissed petitioner’s claim relating to the revocation of

his suspended      sentence    because       that    claim   did    not    present   a

federal constitutional claim. *          In the same order, the district

court    indicated     that   petitioner’s          remaining   claims      appeared

untimely.     In accordance with Hill v. Braxton, 277 F.3d 701, 707

(4th Cir. 2002), the district court informed petitioner that his

remaining claims would be dismissed as untimely unless, within

thirty days, petitioner contested the application of the statute

of   limitations      or   established       his     entitlement     to    equitable

tolling.    In response, petitioner argued that he was entitled to

equitable tolling because he had been provided with ineffective

assistance of counsel during his 1989 sentencing and because he

had not received a letter indicating his acceptance into a Youth

Challenge parole program until 2010.

     *
        Petitioner does not address the dismissal of                             the
revocation challenge on appeal and we accordingly will                           not
address issues related thereto. See 4th Cir. Loc. R. 34(b).


                                         2
           The district court considered petitioner’s arguments

and found them unpersuasive.          The court opined that the alleged

ineffective assistance claim did not justify tolling the statute

of limitations for twenty years.             Moreover, the court noted that

an attachment to the habeas petition demonstrated petitioner’s

acceptance     into   the    parole     program       and    knowledge    of     that

acceptance before sentencing.               Concluding that petitioner had

not   established     his    entitlement       to     equitable      tolling,       the

district court dismissed the claims as barred by the statute of

limitations.     The district court expressly denied to issue a

certificate of appealability.

           The district court’s order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

See   28     U.S.C.   § 2253(c)(1)          (2006).          A     certificate      of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                 28 U.S.C. § 2253(c)(2)

(2006).      When the district court denies relief on procedural

grounds    without     reaching       the     merits        of     the   underlying

constitutional claims, the prisoner must demonstrate both that

the dispositive procedural ruling is debatable, and that the

petition     states   a     debatable       claim     of     the    denial     of    a

constitutional right.        Slack v. McDaniel, 529 U.S. 473, 484-85

(2000).



                                        3
              We have independently reviewed the record and conclude

that Page has not made the requisite showing.                             “A 1-year period

of limitation shall apply to an application for a writ of habeas

corpus by a person in custody pursuant to the judgment of a

State court.” 28 U.S.C.A. § 2244(d)(1).                               The one-year period

begins on the latest of four dates:

              (A) the date on which the judgment became final by the

conclusion of direct review or the expiration of the time for

seeking such review;

              (B)    the    date     on   which      the     impediment        to   filing    an

application         created    by     State         action       in    violation      of     the

Constitution or laws of the United States is removed, if the

applicant was prevented from filing by such State action;

              (C)     the     date    on        which      the     constitutional          right

asserted was initially recognized by the Supreme Court, if the

right has been newly recognized by the Supreme Court and made

retroactively applicable to cases on collateral review; or

              (D) the date on which the factual predicate of the

claim or claims presented could have been discovered through the

exercise of due diligence.

              Id.     In this case, the one-year period began on May

21,   1989,    when     the    time       for    seeking         review   of    petitioner’s

sentence      expired.         See    Virginia          Supreme       Court    Rule   5:9(a).

Petitioner did not file his habeas petition until June 20, 2010.

                                                4
We agree with the district court’s assessment of petitioner’s

arguments for equitable tolling and conclude that no reasonable

jurist   could   find   the     correctness    of   the   district    court’s

procedural ruling debatable.

            Accordingly,   we    deny   a   certificate   of   appealability

and dismiss the appeal.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court    and     argument   would   not    aid   the

decisional process.

                                                                     DISMISSED




                                        5